Citation Nr: 0507344	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  01-02 650A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the right lower extremity, affecting the hip and 
calf with residual mild weakness, muscle group XVIII, limited 
range of motion of the hip and nondisfiguring scars, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. S. Toth, Counsel


INTRODUCTION

The veteran had active service from January 1943 to January 
1946. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Los Angeles, California.  In May 2002, the veteran testified 
at a hearing conducted before a veterans law judge at the Los 
Angeles RO.  In December 2002, the veteran was informed that 
the tape of the hearing could not be located and that he 
could elect to testify at another Board hearing.  The veteran 
chose to do so, and the Board remanded the appeal in December 
2002.  In May 2003, the veteran testified at a hearing before 
the undersigned at the Los Angeles RO.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1943 to January 1946.

2.	In February 2004, the veteran's spouse notified the Los 
Angeles RO that the veteran died on January [redacted], 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.




		
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


